DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

Response to Arguments
                                            Response: 35 U.S.C.  § 101
1.    Applicants argue:
“Applicant has reviewed the Examiner’s responses (at pages 2-4 and18-28 of the Office
Action) to Applicant’s arguments regarding the §101 rejections. Applicant respectfully disagrees
with the Examiner’s responses for the reasons presented in Applicant’s October 21, 2020, April
9, 2021, and November 9, 2021 Amendments. For the same reasons, Applicant also respectfully
disagrees the Examiner’s arguments on pages 2-4 and18-28 of the Office Action. As a result,
Applicant reiterates Applicant’s previous arguments and preserves them for presentation on appeal, should appeal be necessary.
Further, claims 1, 8 and 15 are amended to recite “determining, by the computing device,
an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model trained with historic weather
data’, “determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model trained with
historic weather data’, and “program instructions configured to determine an airport capacity
prediction for each of the plurality of weather scenarios included in the probabilistic weather
forecast using a machine learning model trained with historic weather data, the airport capacity
prediction having a predetermined number of time intervals and a capacity prediction for each of
the time intervals”, respectively. These amendments incorporate certain features of dependent
claim 6 and 13 which go unrejected under 35 U.S.C. $101 because they distinguish the claims
from an operation that could be conducted in the human mind or by pencil and paper.
Accordingly, Applicant respectfully requests that the §101 rejection of claims 1-13, 15-
19, 21 and 22 be withdrawn.” (Remarks: pages 9-10)

2.    Examiner Response:
The examiner notes that the applicant is reiterating their previous arguments that were made for their current arguments.  The examiner notes that the response for those previous arguments are the same, where even with the recent amendment made to the claims, the claims are still not eligible under 35 U.S.C. 101.  Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.  The examiner also notes that the amendment to the independent claims that now include a machine learning model does not integrate the abstract idea into a practical application nor does it add significantly more either alone or in combination.  The examiner has found online reference Post-processing for deterministic and probabilistic weather forecasting PreFlexMS, written by Fernandez-Perchena et al. as showing evidence that a probabilistic weather forecast using machine learning techniques is well understood, routine and conventional.  This can be seen in section 3.2 of the by Fernandez-Perchena et al. reference.
Regarding the amendment to claim 6 where the claim language states “building, by the computing device, the machine learning model that is a classification model”, the examiner notes that the examiner hasn’t seen any written description of the claimed amendment within the specification.  The examiner interprets the claim limitation to be building a classification model using machine learning, since there’s support for this within paragraphs [0055] and [0063] of the specification.
Also, regarding the amendment to claim 19, where the claim language states “wherein the machine learning model is a classification model”, the examiner notes that the examiner hasn’t seen any written description of the claimed amendment within the specification.  The examiner interprets the claim limitation to be using machine learning techniques to build a classification model, since there’s support for this within paragraphs [0055] and [0063] of the specification.

                                  Response: 35 U.S.C.  § 103
3.    Examiner Response:
The examiner notes that the applicant’s arguments regarding a prima facie case of obviousness of the prior art of record has been considered but are moot because the arguments do not apply to the current rejection.

4.    Applicants argue:
“At page 29 of the Office Action, the Examiner asserts that Kicinger (at page 23, left
column, 1st – 3rd paragraphs) discloses “receiving, by a computing device, a probabilistic weather
forecast including a plurality of weather scenarios”. Applicant respectfully disagrees. As read,
Kicinger discloses three different conditions IMC, MVMC, and VMC, but Kicinger does not
describe that these conditions as “probabilistic weather forecast[s]” as recited in claim 1. In
contrast, the IMC, MVMC, and VMC are different levels of meteorological conditions that are
considered weather impacts to flight. These weather impacts are not weather scenarios that are
“forecasted” as recited, rather, they are a categorized meteorological condition that could occur
at any point in time (i.e., regardless of the actual weather forecast). Thus, Kicinger does not teach
the above-recited feature and the rejection should be withdrawn for at least this reason.” (Remarks: page 12)

5.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that on Pg. 23, left col. Validation Studies, 1st paragraph, “In the second group of studies, etc.”, it states that the examination within the article is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures.  Also, as stated in Final rejection dated 2/11/22, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”.   

6.    Examiner Response:
The Applicant’s arguments on pages 12-13 with respect to the limitations of claim 1 that
states “clustering, by the computing device, the airport capacity predictions into a
predetermined number of weather analytical scenarios” have been considered but are moot because the arguments do not apply to the current rejection.

7.    Examiner Response:
The Applicant’s arguments on pages 13-14 with respect to the limitations of claim 1 that
states “generating, by the computing device, a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” have been considered but are moot because the arguments do not apply to the current rejection.

8.    Examiner Response:
	The examiner notes that the applicant’s arguments on Pg. 16 regarding the receiving limitation of claim 8 are the same arguments are shown above in section 4 of the current office action, and the examiner’s response is the same as shown in section 5 of the current office action.  

9.    Examiner Response:
	The examiner notes that the applicant’s arguments on Pg. 16 regarding the clustering and generating limitation of claim 8 are the same arguments shown on Pgs. 12-13, and the examiner’s response is the same as shown in sections 6 and 7 of the current office action. 



10.    Examiner Response:
	The examiner notes that the applicant’s arguments on Pgs. 18-19 regarding the clustering and generating limitation of claim 15 are the same arguments shown on Pgs. 12-13, and the examiner’s response is the same as shown in sections 6 and 7 of the current office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With the recent amendment to claims 6 and 13 the examiner has not seen any written description of “building, by the computing device, the machine learning model that is a classification model,”.  In paragraph [0055] of the specification, it states “In embodiments, the runway configuration predictor 310 uses machine learning techniques to build a classification model using historical data regarding weather conditions, runway configurations, and air traffic controller behavior regarding a permitted number of arrivals and/or departures from the historical weather and airport operations database 215”.  In paragraph [0063] of the specification it states “Machine learning is used to tune the classification model in order to improve the accuracy of the model over time”. There’s no mentioning of building by the computing device, the machine learning model that is a classification model.
With the recent amendment to claim 19, the examiner has not seen any written description of “wherein the machine learning model is a classification model”.  In paragraph [0055] of the specification, it states “In embodiments, the runway configuration predictor 310 uses machine learning techniques to build a classification model using historical data regarding weather conditions, runway configurations, and air traffic controller behavior regarding a permitted number of arrivals and/or departures from the historical weather and airport operations database 215”.  In paragraph [0063] of the specification it states “Machine learning is used to tune the classification model in order to improve the accuracy of the model over time”. There’s no mentioning of the machine learning model being a classification model.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 15-18 and 21-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 8 and 15
Regarding step 1, claims 1, 8 and 15 are directed towards a method, computer program product and system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model trained with historic weather data”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios;”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a computing device.  The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).    The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8
Regarding step 2A, prong 1, claim 8 recites “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model trained with historic weather data”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios, the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receive a probabilistic weather forecast including a plurality of weather scenarios; display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 8 recites A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device.  The claim includes a computing device and medium.  The computing device and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of receive a probabilistic weather forecast including a plurality of weather scenarios; display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device, which amounts to no more than mere instructions to apply the exception using a generic computer component. This step is also analogous to teachings within MPEP 2106.05(f)(2), where it’s not sufficient to provide an inventive concept.
Claim 15
Regarding step 2A, prong 1, claim 15 recites “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model trained with historic weather data, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “and program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.  The additional elements of the claim are a processor, memory, medium and computing device.  The processor, medium, memory and computing device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor, memory, medium and computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The additional element of a computing device, receiving a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).

Claims 2, 9 and 16
Dependent claims 2, 9 and 16 recites “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3, 10 and 17
Dependent claims 3, 10 and 17 recites “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4, 11 and 18
Dependent claims 4 and 11 recites “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 12
Dependent claims 5 and 12 recites “wherein the forecast weather data includes temperature, dewpoint, windspeed, wind direction, ceiling, and visibility”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 21
Dependent claim 21 recites “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios, and
generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 22
Dependent claim 22 recites “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-5, 7-12, 15-18 and 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online 
reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al.

Examiner’s note: Regarding the limitation of claim 1 that states “receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures, see the Kicinger et al. reference, Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”.  
Regarding the limitation of claim 1 that states “determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast”, the examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.” and Figs 7-8 of the Kicinger et al. reference.

With respect to claim 1 Kicinger et al. discloses “A method” as [Kicinger et al. (Pg. 18, Introduction, 1st paragraph, “Airport capacity estimates are among, etc.”, Pg. 18, Introduction, 3rd paragraph, “The integrated airport capacity model, etc.”)];
“receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures;
“determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.”, Figs 7-8)] Examiner’s interpretation: The examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs;
While the Kicinger et al. reference teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al. does not explicitly disclose “determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data”
Chen et al. discloses “determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data” as [Chen et al. (Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.”)];
Kicinger et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).
While the combination of Kicinger et al. and Chen et al. teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data, Kicinger et al. and Chen et al. do not explicitly disclose “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”
Provan et al. discloses “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios” as [Provan et al. (Pg. 3, sec. 3 GPD Linear Program Formulation, 3rd paragraph, “The probabilistic weather forecast is represented, etc.”, Pg. 5, right col., 2nd paragraph, “Under the assumption of temporal independence, etc.”)];
“generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Provan et al. (Pg. 8, sec. 5.3 Scenario 3: Long-Duration Event of Uncertain Occurrence, 1st – 2nd paragraph, “The final scenario investigated, etc.”)];
“and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Provan et al. (Pg. 9, left col., 2nd paragraph, “The cases with 50% and 75% probability, etc.”)];
Kicinger et al., Chen et al. and Provan et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Chen et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data by incorporating clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios as taught by Provan et al. for the purpose of analyzing the benefit of temporal correlation in forecasts for decision support tools (DST).
The motivation for doing so would have been because Provan et al. teaches that by analyzing the benefit of temporal correlation in forecasts for decision support tools (DST), the ability to help decision makers plan ground delay programs can be accomplished (Provan et al. (Pg. 2, left col., 3rd paragraph, “This paper provides a quantitative assessment, etc.”).

With respect to claim 2, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

Examiner’s note: Regarding claim 3, the examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there’s a predetermined number of time intervals for the forecast weather data, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” and Fig. 5 and 7 of the Kicinger et al. reference.

With respect to claim 3, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number of time intervals for the forecast weather data; 
Examiner’s note: Regarding claim 4, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.

With respect to claim 4, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding the limitation of claim 6 that states “building, by the computing device the machine learning model that is a classification model”, the examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of building, by the computing device the machine learning model that is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be building a classification model using machine learning, since there’s support for this within paragraphs [0055] and [0063] of the specification, see Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.” and Fig. 1 of the Chen et al. reference.

With respect to claim 6, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above, and Chen et al. further discloses “building, by the computing device the machine learning model that is a classification model” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)] Examiner’s interpretation: The examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of building, by the computing device the machine learning model that is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be building a classification model using machine learning, since there’s support for this within paragraphs [0055] and [0063] of the specification;
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
14. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al., online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in view of Leger et al. (U.S. Patent 7,027,898).

Examiner’s note: Regarding claim 5, the examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft, see Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.” of the Kicinger et al. reference.

With respect to claim 5, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft;
Chen et al. discloses “wherein the forecast weather data includes windspeed” as [Chen et al. (Pg. 7, last paragraph, “Figure 13 shows the result of k-means clustering, etc.”, Fig. 12”)];
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches forecast weather data including wind direction, ceiling, windspeed and visibility, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “wherein the forecast weather data includes temperature and dewpoint”
Leger et al. discloses “wherein the forecast weather data includes temperature and dewpoint” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Chen et al., Provan et al. and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of teaching forecast weather data including wind direction, ceiling, temperature, windspeed and visibility by incorporating wherein the forecast weather data includes temperature and dewpoint as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Leger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

15.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al., online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. 

With respect to claim 7, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above.
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches clustering the airport capacity predictions, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”
Buxi et al. discloses “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Chen et al., Provan et al. and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of clustering the airport capacity predictions by incorporating wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).

16.	Claims 8-11, 13 and  15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in further view of White (U.S. PGPub 2011/0301829).

Examiner’s note: Regarding the limitation of claim 8 that states “receive a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.
Regarding the limitation of claim 8 that states “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast”, the examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.” and Figs 7-8 of the Kicinger et al. reference.
Regarding the limitation of claim 8 that states “the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”, the estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference.  As shown in Fig. 3 of the White reference, the estimated arrival and departure times are group together separate from the actual arrival and departure times.  The examiner considers the grouping of the estimated and departure times as being clustering the airport capacity predictions, since an airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification and paragraph [0023], paragraph [0026] and Fig. 3 of the White reference.



With respect to claim 8, Kicinger et al. discloses “receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Figs. 7 and 8)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures;
“determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.”, Figs 7-8)] Examiner’s interpretation: The examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs;
“display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st paragraph, “In the second group of studies, etc.”, Pg. 23, right col., last paragraph, “Figure 7 shows scatter plots comparing, etc.”, Pg. 24, left col. 1st paragraph, “The diagonal line corresponds, etc.”, Fig. 7)];
While the Kicinger et al. reference teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al. does not explicitly disclose “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data”
Chen et al. discloses “determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data” as [Chen et al. (Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.”)];
Kicinger et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).
While the combination of Kicinger et al. and Chen et al. teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data, Kicinger et al. and Chen et al. do not explicitly disclose “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”
Provan et al. discloses “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios” as [Provan et al. (Pg. 3, sec. 3 GPD Linear Program Formulation, 3rd paragraph, “The probabilistic weather forecast is represented, etc.”, Pg. 5, right col., 2nd paragraph, “Under the assumption of temporal independence, etc.”)];
“generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Provan et al. (Pg. 8, sec. 5.3 Scenario 3: Long-Duration Event of Uncertain Occurrence, 1st – 2nd paragraph, “The final scenario investigated, etc.”)];
“generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Provan et al. (Pg. 9, left col., 2nd paragraph, “The cases with 50% and 75% probability, etc.”)];
Kicinger et al., Chen et al. and Provan et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Chen et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, using a machine learning model trained with historic weather data by incorporating cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios; generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios as taught by Provan et al. for the purpose of analyzing the benefit of temporal correlation in forecasts for decision support tools (DST).
The motivation for doing so would have been because Provan et al. teaches that by analyzing the benefit of temporal correlation in forecasts for decision support tools (DST), the ability to help decision makers plan ground delay programs can be accomplished (Provan et al. (Pg. 2, left col., 3rd paragraph, “This paper provides a quantitative assessment, etc.”).
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches clustering the airport capacity predictions, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”
White discloses “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device” as [White (paragraph [0022], Fig. 2)];
“the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference.  As shown in Fig. 3 of the White reference, the estimated arrival and departure times are group together separate from the actual arrival and departure times.  The examiner considers the grouping of the estimated and departure times as being clustering the airport capacity predictions, since an airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;
Kicinger et al., Chen et al., Provan et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the similarity including predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 9, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

Examiner’s note: Regarding claim 10, The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, and Figs. 5 and 7 of the Kicinger et al. reference.

With respect to claim 10, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

Examiner’s note: Regarding claim 11, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.

With respect to claim 11, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding the limitation of claim 13 that states “building, by the computing device, the machine learning model that is a classification model”, the examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of building, by the computing device the machine learning model that is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be building a classification model using machine learning, since there’s support for this within paragraphs [0055] and [0063] of the specification, see Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.” and Fig. 1 of the Chen et al. reference.

With respect to claim 13, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above, and Chen et al. further discloses “building, by the computing device, the machine learning model that is a classification model” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)] Examiner’s interpretation: The examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of building, by the computing device the machine learning model that is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be building a classification model using machine learning, since there’s support for this within paragraphs [0055] and [0063] of the specification;
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)];

Examiner’s note: Regarding the claim limitation of claim 15 that states “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” and Figs. 7 and 8 of the Kicinger et al. reference.
Regarding the claim limitation of claim 15 that states “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast”, the examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc. and Figs 7-8 of the Kicinger et al. reference.
Regarding the claim limitation of claim 15 that states “the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”, the examiner notes the estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference;
Regarding the claim limitation of claim 15 that states “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals”, the examiner notes different scenarios such as different runway configurations or traffic flows on the airport are selected, which demonstrates that the airport capacity prediction is being revised, since the runway configurations and the traffic flows at the airport correspond to the arrival and departure rates at the airport. The airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification and paragraph [0032] of the White reference.

With respect to claim 15, Kicinger et al. discloses “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Figs. 7 and 8)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there’s a plurality of weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  Further, the examiner notes that the Kicinger et al. reference is focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput.  This demonstrates that conditions of probabilistic weather forecast are being described, since the capacity predictions are generated for arrivals and departures;
“program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Pg. 24, right col., “Figure 8 shows the scaled version, etc.”, Figs 7-8)] Examiner’s interpretation: The examiner notes that in Figs. 7 and 8 of the Kicinger et al. reference, there’s a scatter plot that compares the predicted airport capacities to the actual traffic counts.  This demonstrates that airport capacity predictions for each weather scenario are determined, since there’s different types of weather inputs, which results in different types of weather conditions based on the inputs;
While the Kicinger et al. reference teaches determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al. does not explicitly disclose “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model with historic weather data”
Chen et al. discloses “program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model with historic weather data” as [Chen et al. (Pgs. 1-2, Introduction, 1st – 3rd paragraph, “Air Traffic Management (ATM) in the, etc.”)];
Kicinger et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of determining, by the computing device, airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model with historic weather data as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).
While the combination of Kicinger et al. and Chen et al. teaches program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model with historic weather data, Kicinger et al. and Chen et al. do not explicitly disclose “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios”
Provan et al. discloses “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios” as [Provan et al. (Pg. 3, sec. 3 GPD Linear Program Formulation, 3rd paragraph, “The probabilistic weather forecast is represented, etc.”, Pg. 5, right col., 2nd paragraph, “Under the assumption of temporal independence, etc.”)];
“program instructions configured to generate a probability an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Provan et al. (Pg. 8, sec. 5.3 Scenario 3: Long-Duration Event of Uncertain Occurrence, 1st – 2nd paragraph, “The final scenario investigated, etc.”)];
“program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Provan et al. (Pg. 9, left col., 2nd paragraph, “The cases with 50% and 75% probability, etc.”)];
Kicinger et al., Chen et al. and Provan et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Chen et al. of having program instructions configured to determine airport capacity predictions for each of the plurality of weather scenarios included in the probabilistic weather forecast using a machine learning model with historic weather data by incorporating program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios, the clustering being based on a similarity in the airport capacity predictions of each of the plurality of weather scenarios as taught by Provan et al. for the purpose of analyzing the benefit of temporal correlation in forecasts for decision support tools (DST).
The motivation for doing so would have been because Provan et al. teaches that by analyzing the benefit of temporal correlation in forecasts for decision support tools (DST), the ability to help decision makers plan ground delay programs can be accomplished (Provan et al. (Pg. 2, left col., 3rd paragraph, “This paper provides a quantitative assessment, etc.”).
While the combination of Kicinger et al., Chen et al. and Provan et al. teaches clustering the airport capacity predictions, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “A system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals; program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory”
White discloses “A system” as [White (paragraph [0005])];
“a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device” as [White (paragraph [0005], paragraph [0022])];
“the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference;
“program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals” as [White (paragraph [0032])] Examiner’s interpretation: Different scenarios such as different runway configurations or traffic flows on the airport are selected, which demonstrates that the airport capacity prediction is being revised, since the runway configurations and the traffic flows at the airport correspond to the arrival and departure rates at the airport.  The airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;
“program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction” as [White (paragraph [0005], paragraph [0022])];
“wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.” as [White (paragraph [0005], paragraph [0022])];
Kicinger et al., Chen et al., Provan et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals; program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 16, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

Examiner’s note: Regarding claim 17, the examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” and Fig. 5 and 7 of the Kicinger et al. reference.

With respect to claim 17, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

Examiner’s note: Regarding claim 18, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.

With respect to claim 18, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 17 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding claim 19, the examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of wherein the machine learning model is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be using machine learning techniques to build a classification model, since there’s support for this within paragraphs [0055] and [0063] of the specification, see Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.” and Fig. 1 of the Chen et al. reference.

With respect to claim 19, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the system of claim 15 above, and Chen et al. further discloses “wherein the machine learning model is a classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows, etc.”, Fig. 1)] Examiner’s interpretation: The examiner notes that with the recent amendment to this claim limitation, the examiner has not seen any written description of wherein the machine learning model is a classification model as explained in section 11 of the current office action.  The examiner interprets the claim limitation to be using machine learning techniques to build a classification model, since there’s support for this within paragraphs [0055] and [0063] of the specification.
17.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in further view of White (U.S. PGPub 2011/0301829) in further view of Leger et al. (U.S. Patent 7,027,898).

Examiner’s note: Regarding claim 12, the examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft, see Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.” of the Kicinger et al. reference.

With respect to claim 12, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft.
Chen et al. discloses “wherein the forecast weather data includes windspeed” as [Chen et al. (Pg. 7, last paragraph, “Figure 13 shows the result of k-means clustering, etc.”, Fig. 12”)];
While the combination of Kicinger et al., Chen et al., Provan et al. and White teaches forecast weather data including wind direction, ceiling, temperature, windspeed and visibility, Kicinger et al., Chen et al., Provan et al. and White do not explicitly disclose “wherein the forecast weather data includes temperature, dewpoint, windspeed”
Leger et al. discloses “wherein the forecast weather data includes temperature, dewpoint, windspeed” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Chen et al., Provan et al., White and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al., Provan et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the forecast weather data includes temperature and dewpoint as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

18.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in further view of White (U.S. PGPub 2011/0301829) in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. in further view of online reference The Aviation System Analysis Capability Noise Impact Model, written by Wingrove III et al.

With respect to claim 21, the combination of Kicinger et al., Chen et al., Provan et al. and White discloses the computer program product of claim 8 above.
While the combination of Kicinger et al., Chen et al., Provan et al. and White teaches clustering the airport capacity predictions, Kicinger et al., Chen et al., Provan et al. and White do not explicitly disclose “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios”
Buxi et al. discloses “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Chen et al., Provan et al., White and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al., Provan et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).
While the combination of Kicinger et al., Chen et al., Provan et al., White and Buxi et al. teaches generating the at least one aggregated airport capacity prediction using clustered airport capacity predictions, Kicinger et al., Chen et al., Provan et al., White and Buxi et al. do not explicitly disclose “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.”
Wingrove III et al. discloses “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.” as [Wingrove III et al. (Pgs. 26-27, Runway Use Configuration, 2nd paragraph, “To look at preferential runway, etc.”)];
Kicinger et al., Chen et al., Provan et al., White, Buxi et al. and Wingrove III et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al., Provan et al., White and Buxi et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings as taught by Wingrove III et al. for the purpose of developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at any of 16 large- and medium-sized U.S. airports.
The motivation for doing so would have been because Wingrove III et al. teaches that developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at U.S. airports, the ability to evaluate the change in airfield capacity and the estimated delay associated with using more efficient runway use patterns can be accomplished (Wingrove III et al. (Pg. 40, Conclusion).

19.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al. in further view of online reference Quantifying the Benefit of Temporal Correlation in Probabilistic Weather Forecasts for Strategic Air Traffic Management, written by Provan et al. in view of White et al. (U.S. PGPub 2012/024836).

	Examiner’s note: The examiner considers the performance scores to be the scoring of the airport capacity predictions, since the performance scores help create an accurate forecast of performance for the terminal area.  Also, the examiner considers the airspace, surface and field condition statistics to be the airport conditions, since those statistics are used in generating detailed reports on demand/capacity performance in the terminal airspace, see paragraph [0034] and paragraph [0048] of the White et al. ‘836 reference.

	With respect to claim 22, the combination of Kicinger et al., Chen et al. and Provan et al. discloses the method of claim 1 above.
	While the combination of Kicinger et al., Chen et al. and Provan et al. teaches determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al., Chen et al. and Provan et al. do not explicitly disclose “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes”
	White et al. ‘836 discloses “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes” as [White et al. (paragraph [0034], paragraph [0048])] Examiner’s interpretation: The examiner considers the performance scores to be the scoring of the airport capacity predictions, since the performance scores help create an accurate forecast of performance for the terminal area.  Also, the examiner considers the airspace, surface and field condition statistics to be the airport conditions, since those statistics are used in generating detailed reports on demand/capacity performance in the terminal airspace;
Kicinger et al., Chen et al., Provan et al. and White et al. ‘836 are analogous art because they are from the same field endeavor of analyzing the airport capacity of an airport with certain weather conditions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Chen et al. and Provan et al. of determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating coring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes as taught by White et al. ‘836 for the purpose of analyzing the management of an airport.
The motivation for doing so would have been because White et al. ‘836 teaches that by analyzing the management of an airport, the ability to not increase fuel usage, carbon dioxide emissions and to increase customer satisfaction can be accomplished (White et al. ‘836 (paragraph [0002] – [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147